Citation Nr: 1418837	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to June 1, 2009 for additional compensation for the Veteran's dependent child, J.A.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1996 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In April 2001, VA received a VA Form 21-526, "Veteran's Application for Compensation or Pension," signed by the Veteran, wherein he provided the names, dates of birth, and social security numbers of his children; however, he did not provide a social security number for his step-child J.A.

2.  J.A. did not have a social security number at the time the Veteran filed his claim.

3.  The RO requested either the social security number or the reason why J.A. did not currently have a social security number in May 2001 by letter and phone contact.

4.  The Veteran did not respond to the request within one year of the May 2001 contact.

5.  VA did not receive J.A.'s social security number until May 26, 2009.




CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2009 for the award of additional compensation for the Veteran's dependent child, J.A., have not been met.  
38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.4(b)(2), 3.31, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This case, however, is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In the present claim, the outcome is dependent on the evidence received by VA within one year of the May 2001 rating decision granting a combined disability rating of 50 percent.  Thus, the Veteran cannot be prejudiced by any failure to provide him with VCAA notice of the laws and regulations governing effective dates.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2013).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R.
 § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; 
(3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  A person is not required to furnish a social security number for any person to whom a social security number has not been assigned.  38 U.S.C.A. § 5101(c)(1).  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c) (West 2002). 

Analysis

By way of background, the Veteran filed a claim for service connection for multiple disabilities in April 2001.  At that time, he provided VA with the names and dates of birth of his children, to include his step-child J.A., and the name of his spouse and the date and place of their marriage.  Social security numbers were provided for all dependents except J.A. 

In a May 2001 rating decision, the RO granted service connection for various disabilities and assigned a combined disability rating of 50 percent, which entitled the Veteran to additional compensation for his unmarried children under the age of 18.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  In the May 2001 notice letter, which accompanied the rating decision, the RO informed the Veteran that he was being compensated as a Veteran with "4" dependents and listed each dependent child by name.  Notably, however, J.A. was not among the dependents listed in the May 2001 notice letter.  The May 2001 letter explained that the information about dependents was not complete and that in order to provide additional benefits for his spouse and J.A. he needed to submit the social security number or "if they do not have social security numbers, please explain why." 

A May 2001 report of contact indicates the Veteran received the letter requesting his spouse's and child's social security numbers.  He provided a number for his spouse and indicated J.A.'s number was unknown and he will get back to VA.  

In May 2005, the Veteran was advised that they needed the social security number for his spouse as the number he provided was invalid.  This letter again informed him that "the law does not require that you or a dependent get a social security number.  If anyone does not have a number, please tell us that and the reason."  The Veteran responded to that letter in May 2005 providing the valid social security number of his spouse.  He never mentioned J.A. or provided the social security number or reason why he did not have one at that time.  

In May 2009, approximately eight years after the Veteran was provided notice that J.A. had not been listed as one of his dependents for VA compensation purposes, the Veteran submitted a "Status of Dependents Questionnaire" which listed J.A.'s date of birth and social security number.  Copies of J.A.'s social security card, permanent resident card, and birth certificate were provided to VA in September 2009.  In an October 2009 administrative determination, the RO granted additional benefits for J.A., effective June 1, 2009.  The Veteran filed a timely notice of disagreement in November 2009 regarding the effective date of the award.

In his March 2010 substantive appeal (VA Form 9), the Veteran stated that J.A. had been his dependent since November 1998 (i.e., the date the Veteran married J.A.'s mother).  According to the Veteran, at the time of his original claim in April 2001, J.A. did not have a social security number and did not receive one until November 2002.  The Veteran contends that in November 2002 he sent a copy of J.A.'s social security number to VA.  

Initially, the Board notes that the Veteran met the qualifying disability rating for entitlement to additional compensation for dependents in May 2001, as that is the date entitlement to a 50 percent combined rating for his service-connected disabilities was awarded.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Next, and upon review of all the evidence of record, the Board finds that the earliest effective date that can be assigned for additional compensation for J.A. is May 26, 2009.  As noted above, in his initial claim for service connection in April 2001, the Veteran listed J.A. as his step-child; however, his social security number was not provided at that time.  As the law does not require a social security number if the person does not have one, the Board carefully considered whether a retroactive effective date was warranted.  See 38 U.S.C.A. § 5101(c)(1).  In this case, however, the RO clearly requested in May 2001 letter either the social security number or the reason why the dependent did not have one..  The RO further followed up with the Veteran by phone to obtain this information.  The Veteran did not provide the information at the time or at any time within one year of the May 2001 rating decision.  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, as there was insufficient poof of dependency within one year of the rating decision, an effective date of that rating is not allowed.

As there was no proof of dependency within one year, the effective date will be the latest of the date of claim (date notice is received), date dependency arises, or date of commencement of the Veteran's award.  Here, dependency arose with the Veteran's marriage in 1998.  The date of commencement of the award is April 28, 2001.  The date of claim is May 26, 2009, the date the Veteran provided the information needed to establish J.A. as a dependent.  As May 26, 2009 is the latest of those dates it is the proper effective date.  As such, there is no legal basis for assigning an earlier effective date prior to May 26, 2009 as VA did not have the required evidence to grant compensation for dependents prior to that time.  See 38 U.S.C.A. § 5101(c) (West 2002) (VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number).  In making this determination, the Board notes that the payment start date continues to be June 1, 2009, the first day of the month following the effective date of the claim (May 26, 2009).  See 38 C.F.R. §§ 3.31, 3.401(b)(1).  

The Board has considered the Veteran's assertion that he sent J.A.'s social security number to VA in November 2002; however, the Board finds that the Veteran's statement is not credible.  First, there is no evidence in the claims file which would demonstrate that VA received any notification regarding J.A.'s social security number prior to May 26, 2009.  As noted above, the Veteran was contacted in 2001 and 2005 and provided only the social security number of his spouse.  Further, had the Veteran submitted the information in November 2002, it is reasonable to assume that the Veteran would have expected some action by VA within a reasonable time thereafter.  Additionally, the record reflects that the RO advised the Veteran in June 2001, June 2002, and February 2003 to advise them if there was any change in the number or status of dependents.  Instead, the Veteran did not contact VA again regarding J.A.'s status as a dependent until May 2009 when he filed a Status of Dependents Questionnaire in which he provided VA with J.A.'s social security number.  In the May 2009 questionnaire, the Veteran did not suggest that J.A.'s social security number had been submitted to VA at an earlier time and, only after a request from VA in September 2009, did the Veteran furnish an actual copy of J.A.'s social security card.

Based on these findings, the Board finds that the competent and credible evidence of record weighs against a finding that the Veteran submitted evidence of J.A.'s social security number within one year from the date of the May 2001 rating decision or at any time prior to May 26, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date prior to June 1, 2009 for additional compensation for the Veteran's dependent child, J.A., is denied. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


